Citation Nr: 0025170	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-20 949	)	DATE
	)
	)


THE ISSUE

Whether a May 4, 1998 decision by the Board of Veterans' 
Appeals that a claim of entitlement to service connection for 
cause of the veteran's death was not well grounded should be 
revised or reversed on the grounds of clear and unmistakable 
error. 


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The moving party is the widow of the veteran, who served on 
active duty from October 1941 to September 1945.  He was a 
prisoner of war (POW) of the German Government from March 14, 
1945 to April 29, 1945. 

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party as to clear 
and unmistakable error (CUE) in a May 4, 1998 Board decision.  


FINDING OF FACT

The May 4, 1998 Board decision that a claim of entitlement to 
service connection for cause of the veteran's death was not 
well grounded was adequately supported by the evidence then 
of record, and was not undebatably erroneous.


CONCLUSION OF LAW

The May 4, 1998 Board decision, that a claim of entitlement 
to service connection for cause of the veteran's death was 
not well grounded and which denied entitlement to service 
connection for cause of the veteran's death, was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400-20.1411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

On May 4, 1998, the Board issued a decision that denied the 
moving party's claim of entitlement to service connection for 
the cause of the veteran's death.  That same month, the 
moving party filed a motion for reconsideration of the May 
1998 Board decision, which motion was subsequently denied in 
December 1998.  However, the claimant was also informed at 
that time that her correspondence would also be considered as 
a request for revision of the May 1998 Board decision on the 
grounds of CUE.  In March 1999, the Board notified the moving 
party that it would not consider her motion for 
reconsideration as a motion for CUE unless she affirmatively 
replied within 60 days.  A response was received from the 
moving party in April 1999, confirming her intent to have her 
earlier correspondence considered as a CUE motion.  
Thereafter, the Board forwarded a copy of the moving party's 
CUE motion to her representative and provided an opportunity 
to file a response.  After review of the claims folder, the 
moving party's representative submitted a written brief, 
dated in August 2000, in support of the her motion for 
revision of the Board's decision.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, details to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board emphasizes that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's May 1998 decision contains CUE.  The Board's May 
1998 decision was predicated on findings that the veteran 
suffered from a cardiovascular disability over 40 years 
after his separation from service.  Also, there was no 
competent medical evidence linking the heart disorders 
listed on his 1995 death certificate to any disease or 
injury during the veteran's service.   There was also a lack 
of evidence that the veteran's death was caused by any 
listed disorder which was manifested within one year of 
service.  There was no medical evidence relating the 
veteran's heart disease to either a service-connected 
disability or to the veteran's prisoner of war status, e.g. 
localized edema during captivity to create presumptive 
entitlement to service connection for ischemic heart 
disease.  Further, there was no medical evidence suggesting 
that the veteran's coronary artery disease was proximately 
due to or the result of a service-connected disability, or 
that the coronary artery disease was aggravated by a 
service-connected disability.  Thus, the Board held that the 
claim of service connection for cause of the veteran's death 
was not well grounded, and denied the claim.  

In her February 1998 motion, the moving party initially 
argued that the Board erred in failing to obtain additional 
medical opinion regarding an averred etiological association 
between the veteran's post traumatic stress disorder (PTSD) 
and the veteran's heart condition and, thus, failed to 
satisfy the duty to assist.  Next, she argued that the 
evidence of record together with evidence enclosed with her 
motion was adequate to well ground the claim.

The moving party's representative has also, in effect, argued 
that the recent U.S. Court of Appeals' decision in Nolen. v. 
Gober, ___ F.3d ___, No. 99-7173 (Fed. Cir. Aug. 1, 2000) 
renders a Board decision as CUE where the Board determines 
that a claim is not well grounded subsequent to the agency of 
original jurisdiction (AOJ) having addressed the claim on the 
merits.  The argument follows that fundamental fairness 
precludes the Board's decision regarding well groundedness 
and that a duty to assist had been triggered.  It is in 
essence argued the Board should have afforded the claimant 
additional opportunity to present a well grounded claim prior 
to disposing of the claim in a manner different from that 
used by the AOJ.

The arguments advanced do not constitute a valid claim of 
CUE.  As stated by the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court"), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Essentially, the arguments advanced center about 1) 
interpretation of evidence; 2) new evidence not before the 
Board at the time of the May 1998 Board decision; 3) failure 
in the duty to assist; and 4) new case law, decided in August 
2000.

The Board is constrained to conclude that the arguments 
advanced are expressly excluded by the enabling law.  A 
disagreement as to how the facts were weighed or evaluated 
cannot serve as a basis for CUE.  38 C.F.R. § 20.1403(d).  
New evidence will not be considered as a basis for CUE.  
38 C.F.R. § 20.1405(b).  A failure to fulfill the duty to 
assist is not CUE.  38 C.F.R. § 20.1403(d). 

The Board notes that the essence of the AOJ's denial of the 
moving party's claim was articulated in the statement of the 
case issued on July 9, 1996 to the effect that "[t]here was 
no evidence to show that the veteran's service connected 
disabilities contributed substantially or materially to his 
death."  The AOJ was also unable to identify any presumptive 
basis for cause of the veteran's death to establish the 
claim.  The Board's denial was in essence a denial on the 
very same basis except that the Board characterized the 
effect of the evidentiary shortcoming as rendering the claim 
"not well-grounded."  The Board did consider and deny the 
appeal on a ground different from that of the RO, that is, 
whether the claim was well grounded rather than whether the 
claimant was entitled to prevail on the merits.  However, the 
Board's decision was more a matter of form than of substance.  
Moreover, the claimant was not been prejudiced by the Board's 
approach.  The Board observes that the claimant was 
specifically provided the law pertaining to well grounded 
claims in the statement of the case issued on July 9, 1996.  
38 U.S.C. § 5107(a). 

It is not altogether clear how or the extent to which the 
Nolan decision applies to the Board.  It would serve no 
useful purpose to argue the matter here.  At the time of the 
May 1998 Board decision, the law was to the effect that the 
AOJ could harmlessly conclude that a claim was well grounded 
and accord such a claim greater consideration than was 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand the case to the RO for 
consideration of the issue of whether the veteran's claim was 
well grounded under such circumstances pursuant to 38 U.S.C. 
§ 5107(a) would be pointless and would not result in a 
favorable determination to the claimant.  See Bernard at 394; 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.  Thus, even if 
Nolan were applicable to the Board and there were a 
preclusive effect different from that articulated in Bernard, 
it would be a change in the interpretation of 38 U.S.C. 
§ 5107(a) and, accordingly, by definition, fall outside the 
realm of a properly constituted CUE claim.  38 C.F.R. 
§ 20.1403(d))

The Board sincerely sympathizes with the veteran's widow and 
specially acknowledges the veteran's service and status as a 
POW.  Nevertheless, while the claim has been compassionately 
considered, the Board is constrained by the governing 
regulations which preclude the benefits being awarded in the 
context of a CUE claim.  

For the reasons indicated, the Board finds that the May 4, 
1998 Board decision was not clearly and unmistakably 
erroneous, as the evidence does not demonstrate that there 
was error which, had it not been made, would have manifestly 
changed the outcome of the Board's decision.  See 38 C.F.R. § 
20.1403(c).  That is, given the facts available at the time, 
and the prevailing law, there was no undebatable error by the 
Board in denying entitlement to service connection for cause 
of the veteran's death.  In the absence of the kind of error 
of fact or law which would compel a conclusion that the 
result would have been manifestly different but for the 
error, there is simply no basis upon which to find CUE in the 
Board's May 4, 1998 decision.  The moving party's motion 
must, therefore, be denied.


ORDER

The Board decision of May 4, 1998, not having involved CUE, 
the motion is denied.



		
	BRUCE KANNEE
Member, Board of Veterans' Appeals


 


